Citation Nr: 1332578	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating higher than 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1971, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 20 percent disability rating for diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO reported in the statement of the case that it had considered VA treatment records dated from 2005 to February 2010.  Most of these do not appear in the claims folder or in electronic records.  The RO subsequently associated records dated in March 2010, but these were not considered in a supplemental statement of the case prior to certification of the case to the Board.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder (in paper or electronic form) all records of the Veteran's VA treatment for diabetes June 2005; include all blood glucose testing results.  

2. Ask the examiner who provided the September 2013 VA examination for diabetes to review any additional treatment records and indicate whether the records would change any aspect of the examination findings.

The examiner should also be asked to consider the Veteran's report that he was told that he should regulate activities when his blood sugar was lower than 85 or higher than 180, and indicate whether this advice shows the Veteran's diabetes is manifested by regulation of activities.

The examiner should provide reasons for this opinion.

If the examiner is not available, another doctor should review the record and provide the necessary opinions.

3. If the decision remains adverse to the Veteran, issue a supplemental statement of the case that includes consideration of all evidence received since the statement of the case, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

